DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 01/02/2020.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered.
Applicant argues (pp 7-11) that Claim 1 does not recite means plus function and should not be interpreted as 112f.  In response to the argument, Examiner respectfully disagrees.  The claim does not need to recite “means” to be interpreted as 112f.  Claim Interpretation 112f recites “This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure”.  Claim 1 does not recite the structure to support the claimed functions.  If Claim 1 were to be modified to include structure, the 112f interpretation would be satisfied.
Applicant argues (pp 11) that the 101 rejection of claims 9-16 for encompassing transitory signals has been overcome by the amendments.  In response to the arguments, the Examiner respectfully agrees.  The 101 CRM rejection has been withdrawn.
Applicant argues (pp 11-13) that Pan does not teach “a configuration model determiner to, after a blueprint including at least one property that is agnostic of type of cloud has been updated with cloud-specific constraints during deployment of the blueprint in the hybrid cloud environment, generate a first model including first relationships between a first plurality of resources in the updated blueprint;”.  In response to the arguments, the Examiner respectfully agrees.  Pan teaches on updating a blueprint with a property that is agnostic of type of cloud, but however, Pan is silent on updating the blueprint with cloud specific constraints.  A previously used prior art teaches on the cloud specific constraints:  US Patent 10,536,356 (Zhong).  
Upon further analysis of the modified claims, new 112b rejections were discovered, and an abstract analysis for judicial exception (101 Alice/PEG) has been applied.
Please see updated rejection below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configuration model determiner to”, “inventory model determiner to”, “drift determiner to” in claim 1 and its dependent claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
112(a):  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description issue #1:
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites claim limitation “configuration model determiner to”, “inventory model determiner to”, “drift determiner to” in claim 1 and its dependent claims.  In the specification, Fig 3 shows that “configuration model determiner”, “inventory model determiner”, “drift determiner” reside on the Resource Drift Determiner.  In paragraph [0046], the Resource Drift Determiner is shown to be implemented on a processor.  However, there is no corresponding structure, further description or algorithm given for “configuration model determiner”, “inventory model determiner”, “drift determiner”.   

Written Description issue #2:
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “generate a first model including first relationships between a first plurality of resources in the updated blueprint” in lines 5-7 and “generate a second model including second relationships between a second plurality of resources as deployed in the hybrid cloud environment based on the updated blueprint” in lines 9-11.   The claim recites that the second relationships of the second plurality of resources are based on the same updated blueprint as the first relationships of the first plurality of resources.  However, the specification shows that a first model is created based on a blueprint and that a second model is created based on “resources and relationships as deployed” ([0025]).    
The same rejection applies to Claims 9-16 and 17-24.

112(b):  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, 17 (and dependents 2-8, 10-16, 18-24) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first plurality of resources and the second plurality of resources.  Claim 1 recites “the second model to account for deviations of the second plurality of resources from the first plurality of resources” in lines 11-12.   It is not clear how deviations could occur between two separate sets of resources that are not defined as having any relationship to each other.     
The same rejection applies to Claims 9 and 17.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first plurality of resources and the second plurality of resources.  Claim 1 recites “and a drift determiner to determine, based on the first relationships and the second relationships, a drift value indicative of the deviations of the second plurality of resources from the first plurality of resources” in lines 13-15.   It is not clear how deviations could occur between two separate sets of resources that are not defined as having any relationship to each other.   
The same rejection applies to Claims 9 and 17.

Claim 1 recites “configuration model determiner to”, “inventory model determiner to”, “drift determiner to” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification, Fig 3 shows that “configuration model determiner”, “inventory model determiner”, “drift determiner” reside on the Resource Drift Determiner.  In paragraph [0046], the Resource Drift Determiner is shown to be implemented on a processor.  However, there is no corresponding structure or further description given for “configuration model determiner”, “inventory model determiner”, “drift determiner”.  Therefore, Claim 1 (and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a process for determining a drift value of cloud resources which can be interpreted as a mathematical formula.  The applicant’s invention is about determining a cloud drift value, where the blue print is updated during deployment and a first model is generated with first relationships between a first plurality of resources.  A second model is then generated after deployment, including second relationships between a second plurality of resources.  Then a determination is made whether a drift value exists (deviations) between the first plurality of resources and the second plurality of resources.     

Independent Claims:
The first claimed step: “a configuration model determiner to, after a blueprint including at least one property that is agnostic of type of cloud has been updated with cloud-specific constraints during deployment of the blueprint in the hybrid cloud environment, generate a first model including first relationships between a first plurality of resources in the updated blueprint;”.  This step involves updating a cloud blueprint during deployment, after which a first model including first relationships between a first plurality of resources is generated.  The system computer(s) roles, in order to implement these functions of updating a blueprint and 
The second claimed step: “an inventory model determiner to generate a second model including second relationships between a second plurality of resources as deployed in the hybrid cloud environment based on the updated blueprint, the second model to account for deviations of the second plurality of resources from the first plurality of resources;”.   This step involves generating a second model to show second relationships between a second plurality of resources, as deployed, based on the updated blueprint.  The second model is to account for deviations between the second plurality of resources and the first plurality of resources.  The system computer(s) roles, in order to implement these functions of generating a second model and accounting for deviations, are features that are recited at a high level of generality and can be interpreted as a mathematical formula.
The third claimed step: “and a drift determiner to determine, based on the first relationships and the second relationships, a drift value indicative of the deviations of the second plurality of resources from the first plurality of resources”.  This step involves determining if a difference (drift value) exists between the first resources and the second resources.  The system computer(s) roles, in order to implement these functions of determining a drift value indicative of the deviations, are features that are recited at a high level of generality and can be interpreted as a mathematical formula.

This judicial exception is not integrated into a practical application because there is no technical detail in the limitations above to describe further the method/process of determining a drift of resources.  Further, there is no application for a direction of remedial change in the cloud 

Dependent Claims recite additional features:
Claims 2, 10, 18: a report generator to generate a report indicating whether the drift value is determined by the drift determiner.  This does not change the analysis above, as this does not provide significantly more than generating a report of the outcome of the mathematical formula.  
Claims 3, 11, 19: wherein the drift value is a first drift value, and the drift determiner is to determine a second drift value based on a third plurality of resources in the updated blueprint and a fourth plurality of resources as deployed in the hybrid cloud environment.  This does not change the analysis above, as this does not provide significantly more than providing another drift value (based on a third plurality of resources), which can be interpreted as a mathematical formula. 
Claims 4, 12, 20: wherein the drift determiner is to determine a summed drift value as a sum of the first drift value and the second drift value.  This does not change the analysis above, as this does not provide significantly more than calculating a summed value of the drift values, which can be interpreted as a mathematical formula.
Claims 5, 13, 21: wherein the first relationships are represented by a first set of edges related to the first plurality of resources, the second relationships are represented by a second set of edges of the second plurality of resources, the first plurality of resources in the updated blueprint are represented by a first set of vertices and the second plurality of resources as deployed in the hybrid cloud environment based on the updated blueprint are represented by a second set of vertices.  This does not change the analysis above, as this does not provide significantly more than defining the relationships as a set of edges and vertices, which can be interpreted as a mathematical graph.
Claims 6, 14, 22: wherein the drift determiner is to compare first properties of the first set of vertices with second properties of the second set of vertices; and determine a difference between a first degree of the first set of edges and a second degree of the second set of edges.  This does not change the analysis above, as this does not provide significantly more than determining a first and second degree of the edges, which can be interpreted as a mathematical graph.
Claims 7, 15, 23: wherein the first model is implemented as a first undirected graph and the second model is implemented as a second undirected graph.  This does not change the analysis above, as this does not provide significantly more than implementing the models as undirected graphs, which can be interpreted as a mathematical graph.
Claims 8, 16, 24: wherein the drift value is representative of a difference between the first relationships and the second relationships.  This does not change the analysis above, as this does not provide significantly more than calculating a difference of the first and second relationships, which can be interpreted as a mathematical formula.


Therefore, claims 1-24 of the instant application stand rejected under 35 USC 101, as being non-statutory and directed to the judicial exception of an abstract idea of a mathematical formula (See MPEP 2106.04(A)) without significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,521,325 (Pan) in view of US Patent 10,536,356 (Zhong).


Pan teaches A method, An apparatus (Fig 4, Computing System 400) to detect drift in a hybrid cloud environment, and A non-transitory computer readable medium (Fig 4, Computing System 400 with Storage Subsystem 404, drift detection/measurement) comprising instructions which, when executed, cause at least one processor (The logic subsystem 402 may include a processor(s), Col 11 ln 14) to at least: 	
a configuration model determiner (Fig 4, Role Definitions 408) to, after a blueprint (functional role template 108 of FIG. 1)  including at least one property that is agnostic of type of cloud (The functional role template is unaffected by system dynamics, Col 2 ln 58-60) has been updated during deployment (baseline, characteristics are captured, Col 3 ln 49-56) of the blueprint in the hybrid cloud environment (logic subsystem 402 may be virtualized and executed by remotely accessible, networked computing devices in a cloud-computing configuration, Col 11 ln 20-26), generate a first model (ie. baseline) including first relationships (ie. characteristics) between a first plurality of resources in the updated blueprint (functional role template 108 of FIG. 1) (Any number and type of characteristics may be captured.  The captured/measured characteristics are then assigned, to a functional role template for the functional role, Col 5 ln 38-45);
an inventory model determiner (Fig 4, Identify Resource Instances 410) to generate a second model (Fig 1, Resource instance 114) including second relationships (ie. characteristics) between a second plurality of resources (Fig 1, Resource instance 114, plurality of second resources) as deployed in the hybrid cloud environment (logic subsystem 402 may be virtualized and executed by remotely accessible, networked computing devices in a cloud-computing configuration, Col 11 ln 20-26) based on the updated blueprint (functional role template 108 of 
the second model to account for deviations (ie. differences) of the second plurality of resources (Fig 1, Resource instance 114, plurality of second resources) from the first plurality of resources (Fig 1, Configuration drift is defined and measured with reference to the measured/specified characteristics 110a-110n in the functional role template.  A small change in a single parameter may qualify as configuration drift, Col 7 ln 3-13);
and a drift determiner to determine, based on the first relationships and the second relationships (ie. characteristics), a drift value indicative of the deviations (ie. differences) of the second plurality of resources from the first plurality of resources (Configuration drift measurements are made via comparison to functional role templates.  Facilitates drift identification and measurement, particularly in large dynamic environments where resources stop, start and are replaced frequently, Col 4 ln 50-59).  
Pan teaches on a baseline model (blueprint model) that is updated to show changes in the resource relationships.  However, Pan is silent on the updated model having cloud-specific constraints and the system having more than one type of cloud.
Zhong teaches, in the same field of endeavor, cloud computing management application further may be configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data, Abstract ln 9-12.
Zhong also teaches on more than one type of cloud (Fig 6B, shows multiple clouds with source type) and a blueprint including at least one property (ie. nodes/edges) that has been updated (ie. added/removed/modified) with cloud-specific constraints (Fig 17 shows cloud-specific constraints, ie. event types, device types) (Fig 25 shows the ability to choose trigger 
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pan per Zhong, so as to include a blueprint including at least one property that has been updated with cloud-specific constraints and the system having more than one type of cloud.  It would have been advantageous to include these details as discussed above, as it would allow the invention to show specifically updated blueprints per a particular type of cloud (event, acceptable ranges of processing) which would allow the administrator to determine whether the change warranted remedial action or not.

Regarding Claims 2, 10, 18:
Pan (as modified by Zhong) teaches the inventions of claims 1, 9, 17 as described.
Pan teaches further including a report generator to generate a report indicating whether the drift value (characteristic 110a has drifted from a value A to A', Col 4 ln 40-46) is determined by the drift determiner (Fig 1, Drift management server) (Measured drift may be reported, Col 6 ln 54-62).

Regarding Claims 3, 11, 19:
Pan (as modified by Zhong) teaches the inventions of claims 1, 9, 17 as described.
Pan does not teach wherein the drift value is a first drift value, and the drift determiner is to determine a second drift value based on a third plurality of resources in the updated blueprint and a fourth plurality of resources as deployed in the hybrid cloud environment.

It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pan per Zhong, so as to include wherein the drift value is a first drift value, and the drift determiner is to determine a second drift value based on a third plurality of resources in the updated blueprint and a fourth plurality of resources as deployed in the hybrid cloud environment.  Pan teaches on determining a drift value and a difference based on characteristics, parameters.  It would have been advantageous to further include determining a second drift value as this would allow the ability to accurately view the drift over time in a virtual, hybrid system.  See Zhong, “provides operational visibility into granular performance metrics, logs, tasks and events, and topology from hosts, virtual machines and virtual centers. It empowers administrators with an accurate real-time picture of the health of the environment, Col 25-26 ln 64-67, 1.

Regarding Claims 4, 12, 20:
Pan (as modified by Zhong) teaches the inventions of claims 3, 11, 19 as described.
Pan does not teach wherein the drift determiner is to determine a summed drift value as a sum of the first drift value and the second drift value.

The motivation to combine Pan with Zhong is the same as for Claim 3.

Regarding Claims 5, 13, 21:
Pan (as modified by Zhong) teaches the inventions of claims 1, 9, 17 as described.
Pan teaches wherein the first relationships are represented by a first set of edges (ie. characteristics) related to the first plurality of resources (functional role template 108 of FIG. 1 plurality of resources), the second relationships are represented by a second set of edges (ie. characteristics) of the second plurality of resources (Fig 1, Resource instance 114, plurality of second resources) (Fig 1, Configuration drift is defined and measured with reference to the measured/specified characteristics 110a-110n in the functional role template.  A small change in a single parameter may qualify as configuration drift, Col 7 ln 3-13),
the first plurality of resources in the updated blueprint are represented by a first set of vertices in the blueprint (Fig 1, functional role template 108), and the second plurality of resources as deployed in the hybrid cloud environment based on the updated blueprint are represented by a second set of vertices (Fig 1, Resource instance 114).  	


Pan (as modified by Zhong) teaches the inventions of claims 1, 9, 17 as described.
Pan teaches wherein the drift value is representative of a difference between the first relationships and the second relationships (ie. change) between the first relationships of the first plurality of resources in the blueprint (Fig 1, functional role template 108) and the second plurality of resources as deployed in the hybrid cloud environment (Fig 1, Resource instance 114), respectively (Fig 1, Configuration drift is defined and measured with reference to the measured/specified characteristics 110a-110n in the functional role template.  A small change in a single parameter may qualify as configuration drift, Col 7 ln 3-13).

Claims  6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,521,325 (Pan) in view of US Patent 10,536,356 (Zhong) further in view of US Patent 10,505,805 (Viswanathan).

Regarding Claims 6, 14, 22:
Pan (as modified by Zhong) teaches the inventions of claims 5, 13, 21 as described.
Pan teaches wherein the drift determiner determines the drift value by: compare first properties (ie. characteristics) of the first set of vertices (Fig 1, functional role template resources) with second properties (ie. characteristics) of the second set of vertices (Fig 1, resource instance 114 resources) (Configuration drift is defined and measured with reference to the measured/specified characteristics in the functional role template (characteristics 110a-110n of FIG. 1).
a first degree of the first set of edges and a second degree of the second set of edges.  
Viswanathan teaches, in the same field of endeavor, a configuration management system may receive information defining a threshold range of deviation from a baseline configuration of at least one computing resource, Abstract ln 1-3.
Viswanathan also teaches determine a difference (ie. drift assessment) between a first degree of the first set of edges (ie. baseline) and a second degree of the second set of edges (ie. computing resources) (a drift assessment 122 which may comprise indications of the degree to which the configuration of the computing resources 108 has deviated from the specifications of the baseline template 102, Col 3 ln 57-63).  
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pan per Viswanathan, so as to include the details of determine a difference between a first degree of the first set of edges and a second degree of the second set of edges.  This would have been advantageous as it would allow the invention to apply a threshold(s) for normal deviation and apply corrective measures only when the degree of drift exceeds the threshold(s).  See Viswanathan, “detect when computing resources are in a configuration whose amount of deviation has exceeded a configuration deviation threshold, take corrective action by reconfiguring the computing resources to a previous point in which the computing resources were within the configuration deviation threshold”, Col 2 ln 5-10.

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,521,325 (Pan) in view of US Patent 10,536,356 (Zhong) further in view of US PGPub 2014/0019597 (Nath).

Regarding Claims 7, 15, 23:
Pan (as modified by Zhong) teaches the inventions of claims 1, 9, 17 as described.
Pan (as modified by Zhong) does not teach wherein the first model is implemented as a first undirected graph and the second model is implemented as a second undirected graph.  
Nath teaches, in the same field of endeavor, a method of semi-automatically discovering and generating useful service blueprints may include collecting, by an apparatus, a plurality of configuration information sets regarding a plurality of network service applications, Abstract ln 1-5. 
Nath also teaches wherein the first model is implemented as a first undirected graph, and the second model is implemented as a second undirected graph (Fig 6, undirected graphs, identifying various vertices and edges, [0114] ln 1-5).  
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pan per Nath, so as to include the details of wherein the first model is implemented as a first undirected graph and the second model is implemented as a second undirected graph.  It would have been advantageous to utilize undirected graphs, in order to give the user/administrator an example of current state of the system in regards to the drift of the resources and their relationships as this would allow the invention to determine if the current topology is successful or if modifications would be necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.J.H/Examiner, Art Unit 2454


          /DOUGLAS B BLAIR/          Primary Examiner, Art Unit 2442